Motion by appellant to be furnished with free transcripts of the stenographic minutes of the trial, the pretrial proceedings and the post-trial proceedings, in accordance with the prior order of this court dated May 10, 1965. The motion is denied without prejudice to appellant’s renewal of such motion in the Supreme Court, Queens County. The said order of May 10, 1965 directed the Clerk of that court to furnish such transcript pursuant to statute (Code Grim. Pro., § 456). Ughetta, Acting P. J., Christ, Brennan, Hill and Benjamin, JJ., concur.